UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-162557 SANDALWOOD VENTURES, LTD. (Name of registrant in its charter) Nevada 68-0679096 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 15 Park Lossiemouth, Morayshire 1V30 5SE Scotland (Address of principal executive offices) +01343830382 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yesx No¨ At May 23, 2011, there were 42,707,850 shares of the Issuer's common stock outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SANDALWOOD VENTURES, LTD. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) March 31, June 30, ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Convertible notes payable, net of discount of 25,813 and 23,767, respectively Total current liabilities Commitments and contingencies - - Stockholders' equity (deficit) Preferred stock, $0.001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 250,000,000 shares authorized, 42,707,850 shares issued and outstanding Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. F-1 SANDALWOOD VENTURES, LTD. (An Exploration Stage Company) STATEMENTS OF EXPENSES (Unaudited) April 10, 2007 For the three months ended For the nine months ended (Inception) to March 31, March 31, March 31, Costs and Expenses General and administrative expenses $ Exploration Costs - - Total costs and expenses Other Income (Expense) Interest expense ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. F-2 SANDALWOOD VENTURES,LTD. (An Exploration Stage Company) STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY(DEFICIT) Period from April 10, 2007 (Inception) to March 31, 2011 (Unaudited) Number of Common Shares Issued Common Stock at Par Value Additional Paid-in Capital Deficit accumulated during the development stage Total Inception - $
